Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 10, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129152                                                                                               Elizabeth A. Weaver
  129154                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellant, 

  v        	                                                        SC: 129152     

                                                                    COA: 247718      

                                                                    Wayne CC: 02-005202-02 

  CEDRIC PIPES, 

             Defendant-Appellee. 

  _________________________________________/ 

  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellant, 

  v        	                                                        SC: 129154     

                                                                    COA: 247719      

                                                                    Wayne CC: 02-005202-01 

  JULIAN DALE KEY, 

             Defendant-Appellee. 

  _________________________________________/ 


         On order of the Court, the applications for leave to appeal the May 31, 2005
  judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), we
  direct the Clerk to schedule oral argument on whether to grant the applications or take
  other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among
  the issues to be addressed at oral argument whether the offers of proof by defendant Key
  and by defendant Pipes that they were going to testify constitutes a waiver of the right to
  claim a confrontation error. The parties may file supplemental briefs within 28 days of
  the date of this order, but they should avoid submitting a mere restatement of the
  arguments made in their application papers.

        We note that attorney Jonathan B.D. Simon is presently representing defendant
  Key in this Court. We direct attorney Daniel J. Rust, who represented defendant Pipes in
  the Court of Appeals, to represent defendant in this Court pursuant to MCR
  6.425(F)(1)(c)(iv).



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 10, 2005                   _________________________________________
           d1107                                                               Clerk